.I
                                                                       668


    OFFICE   OF THE ATTORNEY    GENERAL     OF TEXAS

                       AUSTIN




             B5ulduLn
                                            (\
                         Opinion a     -55%
                         FM: lotsrpro           -0s          te
                                    lo* 4
                              ti    a,  I iiih LA            z.
                          7-Y -    %-




                                     t1aa &all    oxtrad



                         on thereof URltrr &e         ori-
                   azulall txttn8io.n8thereof     were
                   t le.8
                        th a l
                             n1 x ty
                                  ( 60da
                                      ) y s*



               to me tht   ia rbrlaletrr~  the law,
It Will %ccoik a very lmportent matter to 4ttmalnt
ho wto  lmlr the ~QluaDtlon aa to the actual and
                      mik tm gl lOUL, 88     QltSny 80,
                      o r three or poaalr   ly l&or0
                      eJarwabg*ttht8afaetlar.
                                       -




                                                                                                66:


Joaorablt J.P. Bauldvln, page 2


           Ths priaa taalt prtsuraptloa rtrtrrtd to 02 paragraph
t OS 8tatlon 28 or said bcnatt  Bill psrtalas to the astusl md
~ttssu’~txptists    lnaurredbythslsndsr Inwaloan.              Ths
bill provides that  ln a trial for an llljunat1al under tht pro-
~l&Xh8 Of thi8 lidt thCM                SXiSt8   S wiu     fSOit    jll'tSUW#iOR        tbet
$h@ 8ttUd 8Id StOOSttl'J               tQNMt8     Oi             say lsan was ens
pollas ($1.00) for taah fifty Dollar8                                or f'raatloaal
+rt thereof, 1-d.
          A8 lf. irrtorgrct tbt tbovt qUOttd portlm ol 8tn8te
,all 4). as 88ZW ap&wars la your rtgucst, this prllm taalt.prt-
    21On,      the Mttwc           Of Whlah is tx~hintd      tbott,      8&@it8        only
'r?h e flcrt note  or dsbt owing by a mr8OXl to a lender wbm
thtrt trt revert1 obllgatioas or note8 exlrtlng bttwoen the
g"tit8 8t the Wms tiNis. This prims iaala prtsunptlonwall
got cxttad  to the rtnowalor txtuulon of thlir rir8t note or
::drbttiOt88 it and sll tXteMfoix8 thereof art rash fog,a period
0s not .lars     than      tlxty     days.   In other    word8     lf   there     lt   exlrt-
Lag an outstw       note or debt bstusoa ths (Cortover  and the
lender at the tina a loan 18 swls, this prlsp faalt plwsumption
doss not apply to thir latter losn. Was prlaa raeit prtswap-
tlon as to the lataal    nnd nw~srnry  0xpn888 iaourred  in making
a loan trtsads only to sush note or debt mads 8t a tlas vbm
~thtrt art ao aurrsat outstanding obllgatloasbstwesn ths
*tits,    and to the txtcnslcsr  ane remial tbsreoi rhsa 8ush
rots or dsbt and all oxttnslons 8re emh for a psrlod of sixty
day8 or morh
            We trust the forcgolng               r\ilipaks*ors your Loquiry.
                                                          Very truly JOUP




                                                                   Robert 0. I;osh